Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022, has been entered.  


2.  	The amendment filed June 9, 2022, is acknowledged and has been entered.  Claims 1, 15 and 17 have been amended.   

3.  	Claims 1-3, 5, 15 and 17 are pending and are under examination.


Grounds of Rejection Maintained


Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



6.	Claims 1-3, 5, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a NEW MATTER rejection.
Claim 1 has been amended to recite: A method of reducing the need for subsequent invasive surgical intervention in treatment naive humans having benign prostatic hyperplasia (BPH) who had not previously taken an additional active agent for BPH, comprising: (a) selecting treatment naive humans having BPH who had not previously taken an additional active agent; and (b) administering to the treatment naive human from about 0.005 mg/kg to about 0.21 mg/kg  of an isolated peptide consisting of the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu) to reduce invasive surgical procedures within 2 years from administration by an amount within the range of from about 75 to 95 %, when compared to treatment naive humans having BPH receiving a placebo.
Claim 15 has been amended to recite: A method of reducing the need for subsequent invasive surgical intervention in humans having benign prostatic hyperplasia (BPH) comprising: (a) administering to the human an isolated peptide consisting of the amino acid sequence in SEQ ID NO. 66 (Ile- Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu); and (b) administering to the human from about 0.005 mg/kg to about 0.21 mg/kg of the isolated peptide a second time at about 1 to 2 years after the administration in (a) to reduce invasive surgical procedures within 2 years from administration in (a), by an amount within the range of from about 45 % to about 100 %, when compared to humans having BPH receiving the peptide only once.
Claim 17 has been amended to recite: A method of reducing the need for subsequent invasive surgical intervention in treatment naive humans having benign prostatic hyperplasia (BPH) who had not previously taken an additional active agent for BPH comprising: (a) selecting treatment naive humans having BPH who had not previously taken an additional active agent; and (b) administering to the treatment naive human from about 0.005 mg/kg to about 0.21 mg/kg of an isolated peptide consisting of the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu) to reduce invasive surgical procedures within 2 years from administration by an amount within the range 4of from about 85% to about 90%, when compared to treatment failure humans having BPH to whom the isolated peptide was administered.
At page 7 of the response Applicant has indicated support for the amendments can be found in revised paragraph 157 which has been revised by examples in the patents incorporated by reference in this paragraph to recite the human equivalent dose now in the revised paragraph.
Contrary to Applicant's assertion, however, it does not appear that the specification, including the claims, figures and patents incorporated by reference, as originally filed, provides written support for the instant language of the claims.
In this case, the disclosure of paragraph 157 original set forth certain patents and incorporated by reference the patents so that paragraph 157 now recites a human equivalent dose of 0.005 mg/kg to about 0.21 mg/kg.

Paragraph 157 sets forth that the peptide causes cell death “in normal rodent muscle tissue, subcutaneous connective tissue, dermis and other tissue” and the paragraph does not recite that the human equivalent dose of about 0.005 mg/kg to about 0.21 mg/kg could be used in the claimed methods of reducing the need for subsequent invasive surgical intervention in treatment naïve humans having BPH, reducing the need for subsequent invasive surgical intervention in humans having BPH or reducing the need for subsequent invasive surgical intervention in treatment naive humans having BPH who had not previously taken an additional active agent for BPH treated with the claimed peptide to achieve the claimed reduction percentages of surgical intervention.  Here, the recited human equivalent dose of about 0.005 mg/kg to about 0.21 mg/kg might be used as a starting point to determine the amount to achieve the claimed results, but the specification does not provide evidence that the recited human equivalent dose of about 0.005 mg/kg to about 0.21 mg/kg achieves the claimed result.  
Notably, paragraph 143 states that “Actual dosage levels of active ingredients in the compositions of the embodiments may be varied to obtain an amount of NTP peptide and additional active agent that is effective to obtain a desired therapeutic 63 PATENTAttorney Docket No. 063307.0440704response for a particular composition and method of administration. The selected dosage level therefore depends upon the desired therapeutic effect, the route of administration, the desired duration of treatment, and other factors.”  Therefore, it is apparent that the specification did not contemplate that a human equivalent dose of about 0.005 mg/kg to about 0.21 mg/kg achieves the claimed results in claims 1, 15 and 17.
With respect to the claimed methods as further evidence of this it is noted that the examples administer some unknown amount of the peptide and these examples do not show reducing invasive surgical procedures within 2 years from administration by the range from about 75 to 95 %, when compared to treatment naive humans having BPH receiving a placebo, reducing invasive surgical procedures within 2 years from administration in (a), by an amount from about 45% to about 100 %, when compared to humans having BPH receiving the peptide only once or reducing invasive surgical procedures within 2 years from administration by an amount within the range 4of from about 85% to about 90%, when compared to treatment failure humans having BPH to whom the isolated peptide was administered.  These examples show reduction of surgical intervention of 33.3%, 80% and 88% but none show a reduction of 90%, 95% or 100% and not one show the amount of peptide used to achieve the reduction.  There is no evidence or support in the specification that the inventors originally contemplated that a peptide dose of about 0.005 mg/kg to about 0.21 is a range of doses that achieves the range of claimed reduction in the need for surgical intervention as the dosage ranges of these examples are unknown.  If the dosage ranges that achieve the claimed results have been incorporated by reference into the specification, Applicant is invited to amend the specification accordingly.
Otherwise these issues might be resolved if Applicant were to point to other disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary written support for the language of the instant claims. 

Response to Arguments
While this is a new ground of rejection Applicant’s arguments are addressed below.

In the response, Applicant has submitted that:

“As noted above, a person having ordinary skill in the art would know and understand that the examples of the present application, as well as those in U.S. Patent Application Publication Numbers 2016/0215031, and 2016/0361380, each of which is incorporated by reference in 6 paragraph [0157] of the present specification, report on human clinical trials. Prior to the filing date of the present application, authors had reported on some of the preliminary results of the Nymox clinical trials, including Shore and Kunit, both of record in the present application. Shore discloses that the amounts of NX-1207 (the claimed peptide) that were administered ranged from 2.5 to 10 mg, with a low dose of 0.125 mg also administered for comparison purposes. Shore, 2011, at pg. 379, right-hand column. Kunit likewise reports dosages of 2.5, 5.0, and 10.0 mg. Kunit at 68, right-hand column. The clinical trials publicly available website (see link above) discloses amounts of NX-1207 ranging from 0.125 mg to 15 mg (the 15 mg used to treat prostate cancer). Assuming an average male weight of about 85 kg, which is entirely reasonable, the human equivalent dose of from about 0.005 mg/kg to about 0.21 mg/kg results in a range of from about 0.425 mg to about 17.85 mg. The dosages reported in the literature prior to the present application filing date fall squarely within the range recited by the present claims, and encompass a large percentage of this range. 

Applicant submits that a person having ordinary skill in the art would have known and understood the specification to have adequately disclosed this range, based on the data presented in the incorporated by reference documents, and the publicly available data describing the clinical trials involving the claimed peptide. The present specification therefore provides written description support for the human equivalent dosage amounts recited by the claims, and the published literature reporting on the clinical trials carried out by the applicant confirms these amounts. Applicant respectfully submits that a person having ordinary skill in the art would have recognized that the inventor was in possession of the claimed dosage range at the time the application was filed. 

In an effort to avoid additional office actions and responses, applicant invites Examiner Duffy to offer a dosage range or amount the Examiner believes is supported by the specification. If the Examiner believes the application does not provide support for any dosage range or amount, applicant respectfully requests that the Examiner make that statement in the next response. 

The Action further supports the lack of written description rejection by stating the following: With respect to the claimed methods as further evidence of this it is noted that the examples administer some unknown amount of the peptide and these examples do not show reducing invasive surgical procedures within 2 years from administration by the range from about 75 to 95 %, when compared to treatment naive humans having BPH receiving a placebo, reducing invasive surgical procedures within 2 years from administration in (a), by an amount from about 45% to about 100 %, when compared to humans having BPH receiving the peptide only once or reducing invasive surgical procedures within 2 years from administration by an amount within the range of from about 85% to about 90%, when compared to treatment failure humans having BPH to whom the isolated peptide was administered. These examples show reduction of surgical intervention of 33.3%, 80% and 88% but none show a reduction of 90%, 95% or 100% and not one show the amount of peptide used to achieve the reduction. 
Action at page 5. It is not clear from this passage how this supports the rejection advanced in the Action, but it appears that the Examiner is contending that applicant is not entitled to a range of values if the examples only disclose a single value within that range. If that is the case, the onus is on the Examiner to come forward with evidence sufficient to show that a skilled artisan would not have expected the claimed method to provide results within the entire range, based on the results in the examples, as well as the specification as a whole. 

With respect to the reference to the reductions provided in the examples, the 33.3% reduction of example 1 is a reduction reported for a comparison between BPH patients who (i) received the claimed peptide and (ii) received a placebo. The Examiner will appreciate that this comparison is not recited by any of the claims. Rather, independent claim 1 recites a comparison between treatment naive patients either receiving the claimed drug or a placebo (range of 75% to 95%). The reduction is disclosed in Example 3, para. [0162], as 88%. 

Independent claim 15 recites a comparison between patients receiving two injections and those receiving only one (range of 45% to 100%). This comparison is described in Example 2, para. 
[0160], as 69%. Finally, independent claim 17 recites a comparison between treatment naive patients receiving the claimed drug, and treatment failure patients receiving the claimed drug (range of 85% to 90%). This comparison also is described in Example 3, para. [0162], as 85%. Thus, the examples provide sufficient data to fully support the ranges recited by the claims. 

7 


In response, while clinical trials discloses amount of NX-1207 ranging from 0.125 mg to 15 mg (the 15 mg used to treat prostate cancer) and Applicant submits that the human equivalent dose incorporated by reference of from about 0.005 mg/kg to about 0.21 mg/kg which results in a range of from about 0.425 mg to about 17.85 mg, that does not establish that a range of from about 0.425 mg to about 17.85 mg reduces invasive surgical procedures within 2 years from administration by an amount within the range of from about 75 to 95 %, when compared to treatment naive humans having BPH receiving a placebo, reduces invasive surgical procedures within 2 years from administration in (a), by an amount within the range of from about 45 % to about 100 %, when compared to humans having BPH receiving the peptide only once or reduces invasive surgical procedures within 2 years from administration in (a), by an amount within the range of from about 45 % to about 100 %, when compared to humans having BPH receiving the peptide only once as instantly claimed in claims 1, 15 and 17.
For example, Shore et al (TACD, 2(6):377-383, 2011, IDS 3/11/21) teach that the 0.125 mg does was used in the trial for dose-response efficacy and that finasteride improved AUASI score by 4.13, while the 0.125 mg dose improved AUASI score by 4.29.  There is no evidence a 0.125 mg dose or that a 0.425 mg dose would function as claimed and there is no evidence that the specification contemplated the claimed range would function as claimed.
Applicant requests that the examiner to offer a dosage range or amount the Examiner believes is supported by the specification. 
In response, Applicant is invited to schedule an interview with the Examiner to further discuss this issue.  Applicant is in the best position to provide evidence about what doses result in reductions as claimed and the Examiner does not have access to this data.  Applicant is reminded that any doses or ranges of doses would need to have been either contained in the application as filed as achieving the claimed results or incorporated by reference into the application as filed and shown to achieve the claimed results, so that the claims do not contain any NEW MATTER.  The examiner welcomes any interview with Applicant to attempt to address the remaining issues.

Here the specification presents examples of administering the peptide to patients (see examples 1-3), but does not recite the amounts administered or which amounts would be expected to achieve the claimed results, so it is maintained that the specification as filed did not contemplate the instantly claimed ranges in the instant claims for use in the claimed methods. It is noted that specification states that “the selected dosage level therefore depends upon the desired therapeutic effect, the route of administration, the desired duration of treatment, and other factors” (See paragraph 143), so it is not apparent that the specification as filed originally contemplated the instantly pending claims.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth previously, this rejection is maintained.


Conclusion
7.	No claims are allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
September 9, 2022